STATE OF LOUISIANA

           COURT OF APPEAL, FIRST CIRCUIT

STATE      OF    LOUISIANA                                                             NO.     2022     KW     0414


VERSUS


MICHAEL         D.     TURNER                                                              JULY       5,       2022




In   Re:              Michael        D.       Turner,        applying        for       supervisory             writs,

                      19th        Judicial       District           Court,        Parish       of    East       Baton

                      Rouge,       No.    12- 93- 0388.




BEFORE:               McCLENDON,          WELCH,      AND     HESTER,       JJ.



        WRIT          GRANTED.             The     district          court        is   ordered        to       act    on

relator'        s "    Motion       to    Lift       Stay,"        filed    February         18,    2022,       on    or

before       August          2,     2022.        A    copy     of     the    district          court'      s   action

shall      be        filed   in     this      court     on    or   before     August         10,    2022.


                                                             PMc
                                                             JEW

                                                             CHH




COURT      OF        APPEAL,       FIRST      CIRCUIT




     C" <  DEPUTY
                        7"" -
                        CLERK
                                    L
                                    OF
                                          j
                                          COURT
                      FOR    THE    COURT